Order, Supreme Court, Bronx County (Nelson Roman, J.), entered January 27, 2005, which denied plaintiff’s motion to vacate the dismissal of the action, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered June 10, 2005, which denied plaintiffs motion to reargue, unanimously dismissed, without costs, as taken from a nonappealable paper.
Plaintiff’s action was dismissed pursuant to 22 NYCRR 202.27, and, in seeking to vacate that dismissal, plaintiff failed to come forward with the requisite satisfactory excuse for her default in appearing (see CPLR 5015 [a]; Campos v New York City Health & Hosps. Corp., 307 AD2d 785 [2003]). Her choice to prosecute her other pending action, which was ultimately dismissed (10 AD3d 315 [2004]), does not excuse her neglect of this action. Contrary to plaintiffs contention, a dismissal pursuant to 22 NYCRR 202.27 does not require a signed order, and a party seeking vacatur of the dismissal and the action’s resto*288ration is not relieved of the burden of showing a reasonable excuse on account of the absence of such an order (see Saunders v Riverbay Corp., 17 AD3d 137, 138 [2005]). Concur—Nardelli, J.E, Williams, Buckley, Catterson and McGuire, JJ.